DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the art of record discloses, individually or in reasonable combination, the invention disclosed in the independent claims, consisting of the acts of collecting vehicle data subject to privacy preservation, dividing that data into two parts and sending the two parts to two different road side units (RSU) for preprocessing, sending the preprocessed vehicle data from the RSU units to two separate cloud platforms, the cloud platforms encrypting the data from the RSU units based on a designed encryption protocol based on interaction between the cloud platforms, and the cloud platforms sending the encrypted data to a navigation service provider who decrypts the data and uses a compressive sensing technique to estimate urban traffic based on the data.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2013/0151088 by Ricci discloses encrypted transmission of vehicle traffic data
U.S. Patent Application Publication No. 2016/0189544 by Ricci discloses encrypted transmission of vehicle traffic data using cloud services
U.S. Patent No. 10.545,247 to Zheng et al. discloses using compressive sensing to analyze traffic data

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432